DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed June 1, 2021.
Please note, claims 1-4, 9-15, 20, 22 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 8, Applicant argues that the cited portions of Tedesco does not mention that the output related to the template is based on sensory inputs, let alone historical sensory puts from a user. On page 10, Applicant further argues that claim features require that the inefficient types of outputs are determined implicitly based on user responses to sensory outputs in the form of sensory inputs, whereas the output rules of Tedesco are created based on explicit information provided by the user.
As to the above, Examiner respectfully submits that the claims as filed do not limit the responses to sensory output from the user to be strictly implicit. Further, Examiner respectfully submits Col. 14, Line 17-45 of Tedesco teaches sensory proficiency and deficiency data associated with a user organized into a database and scanned to identify trends, the trend analysis being an implicit response to sensory outputs. Examiner further respectfully submits Col. 14, lines 38-45 teaches that assistive output rules may also be created by analysis provided by users, through time and experience. Examiner further respectfully submits Col. 27, Line 55-Col. 28, Line 19 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1T03 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10-13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Pub. No. 2013/0060603) further in view of Tedesco et al. (US Patent No. 8,494,507)

Regarding claim 1, Wagner teaches a method for providing sensory analytics responses, comprising: 
‘collecting raw data from a plurality of data sources’ as collecting raw data from external sources (¶0074)
‘extracting, from the collected raw data, a subset of the raw data to be analyzed’ as analyzing the imported raw data from external sources (¶0074)
‘generating, based on the extracted subset of the raw data, an analytics dataset, wherein the analytics dataset includes a performance indicator’ as calculating performance-related metrics on collected data (¶0061, 96)
‘determining, based on at least one received input, at least one query’ as receiving a query from a user (¶0102)
‘identifying, for each query, a user account providing the query’ (¶0062-63)
‘determining, based on the analytics dataset, a response to the at least one query, wherein the response includes at least one sensory output, wherein the response is determined further based on the identified at least one user account.’ as highlighted data in response to the query (0092, 62-63)
‘causing projection of the determined at least one sensory output’ as displaying the results with enhancements including highlights to bring attention to the users (¶0092-93, 88)
Wagner fails to explicitly teach:
‘wherein determining the response further comprises selecting, based on at least one sensory outputs election rule and the at least one query, the at least one sensory output, wherein each sensory output selection rule corresponds to at least one of the identified at least one user account, wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account, wherein the metadata indicates at least one type of sensory output that is ineffective for a user of the corresponding user account wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that was determined to be ineffective based on historical sensory inputs received from the user in response to historical sensory outputs’ 
Tedesco teaches:
‘wherein determining the response further comprises selecting, based on at least one sensory outputs election rule and the at least one query, the at least one sensory output, wherein each sensory output selection rule corresponds to at least one of the identified at least one user account, wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account, wherein the metadata indicates at least one type of sensory output that is ineffective for a user of the corresponding user account’ as a user profile containing information pertaining to a particular sensory deficit defined for the user of the profile, and selecting an appropriate sensory output according to the definitions in the user profile (Col. 8, Lines 35-46, Col. 14, Lines 17-45)
‘wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that was determined to be ineffective based on historical sensory inputs received from the user in response to historical sensory outputs’ (Col. 8, Lines 35-46, Col. 14, Lines 17-45, Col. 27, Line 55-Col. 28, Line 19)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Tedesco’s would have allowed Wagner’s to improve personalization of outputting data to a user (Col. 3, Lines 20-25)

Regarding claim 2, Wagner teaches ‘wherein the analytics dataset is generated based on a subset of the collected raw data.’ (¶0114, 61, 96)

Wagner teaches ‘wherein the at least one query is determined further based on the performance indicator.’ (¶0102-103)

Regarding claim 11, Wagner teaches a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute a method, the method comprising:
‘collecting raw data from a plurality of data sources’ as collecting raw data from external sources (¶0074)
‘extracting, from the collected raw data, a subset of the raw data to be analyzed’ as analyzing the imported raw data from external sources (¶0074)
‘generating, based on the extracted subset of the raw data, an analytics dataset, wherein the analytics dataset includes a performance indicator’ as calculating performance-related metrics on collected data (¶0061, 96)
‘determining, based on a received at least one input, at least one query’ as receiving a query from a user (¶0102)
‘identifying, for each query, a user account providing the query’ (¶0062-63)
‘determining, based on the analytics dataset, a response to the at least one query, wherein the response includes at least one sensory output wherein the response is determined further based on the identified at least one user account.’ as highlighted data in response to the query (0092, 62-63)
‘causing projection of the determined at least one sensory output’ as displaying the results with enhancements including highlights to bring attention to the users (¶0092-93, 88)
Wagner fails to explicitly teach:
‘wherein determining the response further comprises selecting, based on at least one sensory outputs election rule and the at least one query, the at least one sensory output, wherein each sensory output selection rule corresponds to at least one of the identified at least one user account, wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account, wherein the metadata indicates at least one type of sensory output that is ineffective for a user of the corresponding user account wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that was determined to be ineffective based on historical sensory inputs received from the user in response to historical sensory outputs’
Tedesco teaches:
‘wherein determining the response further comprises selecting, based on at least one sensory outputs election rule and the at least one query, the at least one sensory output, wherein each sensory output selection rule corresponds to at least one of the identified at least one user account, wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account, wherein the metadata indicates at least one type of sensory output that is ineffective for a user of the corresponding user account’ as a user profile containing information pertaining to a particular sensory deficit defined for the user of the profile, and selecting an appropriate sensory output according to the definitions in the user profile (Col. 8, Lines 35-46, Col. 14, Lines 17-45)
‘wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that was determined to be ineffective based on historical sensory inputs received from the user in response to historical sensory outputs’ (Col. 8, Lines 35-46, Col. 14, Lines 17-45, Col. 27, Line 55-Col. 28, Line 19)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Tedesco’s would have allowed Wagner’s to improve personalization of outputting data to a user (Col. 3, Lines 20-25)

Regarding claim 12, Wagner teaches a system for providing sensory analytics responses, comprising: 
‘a processing circuitry’ (¶0052)
‘a memory, the memory containing instructions that, when executed by the processing circuitry (¶0052), configure the system to:
collect raw data from a plurality of data sources’ as collecting raw data from external sources (¶0074)
‘extract, from the collected raw data, a subset of the raw data to been analyzed’ as analyzing the imported raw data from external sources (¶0074)
‘generate, based on the extracted subset of the raw data, an analytics dataset, wherein the analytics dataset includes a performance indicator’ as calculating performance-related metrics on collected data (¶0061, 96)
‘determine, based on at least one received input, at least one query’ as receiving a query from a user (¶0102)
‘identifying, for each query, a user account providing the query’ (¶0062-63)
‘determine, based on the analytics dataset, a response to the at least one query, wherein the response includes at least one sensory output wherein the response is determined further based on the identified at least one user account.’ as highlighted data in response to the query (0092, 62-63)
‘cause projection of the determined at least one sensory output’ as displaying the results with enhancements including highlights to bring attention to the users (¶0092-93, 88)
Wagner fails to explicitly teach:
‘wherein determining the response further comprises selecting, based on at least one sensory outputs election rule and the at least one query, the at least one sensory output, wherein each sensory output selection rule corresponds to at least one of the identified at least one user account, wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account, wherein the metadata indicates at least one type of sensory output that is ineffective for a user of the corresponding user account wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that was determined to be ineffective based on historical sensory inputs received from the user in response to historical sensory outputs’’
Tedesco teaches:
‘wherein determining the response further comprises selecting, based on at least one sensory outputs election rule and the at least one query, the at least one sensory output, wherein each sensory output selection rule corresponds to at least one of the identified at least one user account, wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account, wherein the metadata indicates at least one type of sensory output that is ineffective for a user of the corresponding user account’ as a user profile containing information pertaining to a particular sensory deficit defined for the user of the profile, and selecting an appropriate sensory output according to the definitions in the user profile (Col. 8, Lines 35-46, Col. 14, Lines 17-45)
‘wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that was determined to be ineffective based on historical sensory inputs received from the user in response to historical sensory outputs’ (Col. 8, Lines 35-46, Col. 14, Lines 17-45, Col. 27, Line 55-Col. 28, Line 19)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Tedesco’s would have allowed Wagner’s to improve personalization of outputting data to a user (Col. 3, Lines 20-25)

Regarding claim 13, Wagner teaches ‘wherein the analytics dataset is generated based on a subset of the collected raw data.’ (¶0114, 61, 96)

Tedesco teaches ‘wherein the metadata indicates at least one impairment of the user, wherein the at least one type of sensory output that is ineffective for the user of the corresponding user account includes at least one type of sensory output that that is ineffective for users having the at least one impairment’ (Col. 8, Lines 35-46, Col. 14, Lines 17-45)

Claim 3-4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Pub. No. 2013/0060603) further in view of Horowitz et al. (US Patent No. 6,349,290)

Regarding claim 3, Wagner fails to explicitly teach wherein determining the at least one query further comprises:
‘parsing at least one textual input, wherein the at least one textual input is based on the at least one received input.’
Horowitz teaches ‘parsing at least one textual input, wherein the at least one textual input is based on the at least one received input.’ (Col. 25, Lines 9-15)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Horowitz’s would have allowed Wagner’s to provide a system that is dynamic and adapts to needs of users (Col. 2, Lines 13-18)


Regarding claim 4, Horowitz teaches further comprising:
‘determining, based on the at least one received input, the at least one textual input, wherein determining the at least one textual input includes at least one of: 
speech-to-text processing, and machine imaging.’ (Col. 38, Lines 6-45)

Regarding claim 14, Wagner fails to explicitly teach wherein the system is further configured to:
‘parse at least one textual input, wherein the at least one textual input is based on the at least one received input.’
Horowitz teaches ‘parsing at least one textual input, wherein the at least one textual input is based on the at least one received input.’ (Col. 25, Lines 9-15)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Horowitz’s would have allowed Wagner’s to provide a system that is dynamic and adapts to needs of users (Col. 2, Lines 13-18)
	
Regarding claim 15, Horowitz teaches wherein the system is further configured to:
‘determine, based on the at least one received input, the at least one textual input, wherein determining the at least one textual input includes at least one of: speech-to-text processing, and machine imaging.’ (Col. 38, Lines 6-45)

Claim 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Pub. No. 2013/0060603) further in view of Birnbaum et al. (US Pub. No. 2013/0311881)

Regarding claim 8, Wagner fails to explicitly teach ‘wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account.’ 
Birnbaum teaches ‘wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account.’ (¶0048-50)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Birnbaum’s would have allowed Wagner’s to organize data by associating with specific output preferences (¶0002)


Regarding claim 19, Wagner fails to explicitly teach ‘wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account.’ 
Birnbaum teaches ‘wherein each sensory output selection rule is determined based on metadata associated with a corresponding user account.’ (¶0048-50)
Birnbaum’s would have allowed Wagner’s to organize data by associating with specific output preferences (¶0002)
 
Claim 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Pub. No. 2013/0060603) further in view of Sherman et al. (US Pub. No. 2014/0019533)

Regarding claim 9, Wagner fails to explicitly teach ‘wherein a first user account corresponds to a first priority level, wherein a second user account corresponds to a second priority level, wherein the second priority level is lower than the first priority level, further comprising:
determining a response priority based on the priority level of the respective user account’
‘providing the response based on the response priority such that a first portion of the response of the first priority is provided before a second portion of the response of the second priority’
Sherman teaches ‘wherein a first user account corresponds to a first priority level, wherein a second user account corresponds to a second priority level, wherein the second priority level is lower than the first priority level, further comprising:
determining a response priority based on the priority level of the respective user account’ (¶0036, 45)
‘providing the response based on the response priority such that a first portion of the response of the first priority is provided before a second portion of the response of the second priority’ (¶0036, 45)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sherman’s would have allowed Wagner’s to create a dynamic environment ot present appropriate information to users (¶0003)

	
	
Regarding claim 20, Wagner fails to explicitly teach determining a response priority based on the priority level of the respective user account; and providing the response based on the response priority such that a first portion of the response of the first priority is provided before a second portion of the response of the second priority
Sherman teaches ‘determining a response priority based on the priority level of the respective user account; and providing the response based on the response priority such that a first portion of the response of the first priority is provided before a second portion of the response of the second priority’ (¶0036, 45)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Sherman’s would have allowed Wagner’s to create a dynamic environment ot present appropriate information to users (¶0003)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166